Citation Nr: 0530398	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  04-06 857	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus 
type II, to include as a result of exposure to herbicides.

3.  Entitlement to service connection for bilateral 
peripheral neuropathy of the upper extremities, to include as 
a result of exposure to herbicides.

4.  Entitlement to service connection for bilateral 
peripheral neuropathy of the lower extremities, to include as 
a result of exposure to herbicides.

5.  Entitlement to service connection for ocular myasthenia 
gravis (OMG), to include as a result of exposure to 
herbicides. 

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for OMG.

This matter also comes before the Board on appeal from a 
September 2003 rating decision of the St. Louis RO, which, in 
pertinent part, denied service connection for PTSD, diabetes 
mellitus type II, bilateral peripheral neuropathy of the 
upper and lower extremities, and TDIU.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.  

2.  The veteran served in Vietnam between September 1968 and 
October 1969.  The veteran was a recipient of the Vietnam 
Service Medal and the National Defense Service Medal.

3.  The veteran is presumed to have been exposed during his 
period of service to an herbicide agent.

4.  The veteran has not been diagnosed with PTSD.

5.  Diabetes mellitus is the result of Prednisone therapy 
prescribed for ocular myasthenia gravis and not the result of 
exposure to an herbicide agent.

6.  The veteran has not been diagnosed with bilateral 
peripheral neuropathy of the upper extremities.

7.  The veteran has not been diagnosed with bilateral 
peripheral neuropathy of the lower extremities.

8.  Ocular myasthenia gravis is not related to the veteran's 
active duty service on any basis.

9.  Service connection is currently in effect for tinnitus, 
10 percent disabling and bilateral sensorineural hearing 
loss, 0 (zero) percent disabling.

10.  The veteran's service-connected disabilities have not 
been shown to render him unable to secure or follow a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

2.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2004)

3.  Diabetes mellitus was not incurred in or aggravated by 
service, nor is it presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112(c), 1113, 1116, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2004). 

4.  Bilateral peripheral neuropathy of the upper extremities 
was not incurred in or aggravated by service, nor is it 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112(c), 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.311 (2004). 

5.  Bilateral peripheral neuropathy of the lower extremities 
was not incurred in or aggravated by service, nor is it 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112(c), 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.311 (2004). 

6.  Ocular myasthenia gravis was not incurred in or 
aggravated by service, nor is it presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112(c), 1113, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.311 (2004). 

7.  Entitlement to TDIU is denied.  38 U.S.C.A. §§ 501, 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 
3.341, 4.1, 4.3, 4.15, 4.16, 4.17, 4.18, 4.19, 4.25 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 of 2000 (VCAA), 
enacted on November 9, 2000, emphasized VA's obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, and it affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the veteran filed his claim of 
entitlement to OMG in January 2001.  Thereafter, in July 2001 
the RO provided the veteran with notice of the VCAA, prior to 
the initial denial of the veteran's claim. The veteran filed 
the additional claims on appeal in January and February 2003.  
Thereafter, in February 2003, the RO provided the veteran 
with notice of the VCAA, prior to the initial denial of his 
claims.  Thus, the timing requirements of the notice as set 
forth in Pelegrini have been met and to decide the appeal 
would not be prejudicial to the claimant.

The requirements with respect to the content of the VCAA 
notices were met in this case.  VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the July 2001 and February 2003 letters, the RO apprised 
the veteran of what evidence would substantiate his claims 
and further allocated the responsibility for obtaining such 
evidence.  The RO informed the veteran that it would make 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claims for benefits unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claims.  The VCAA letters notified the 
veteran that VA was required to make reasonable efforts to 
obtain relevant governmental and private records that the 
veteran adequately identified to VA and authorized VA to 
obtain.  The veteran was further informed that assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claims.  38 U.S.C.A. 
§ 5103A. 

Although the veteran may not have been specifically informed 
of the "fourth element," i.e., to provide any evidence in 
his possession that pertains to the claims, the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claims. The RO has informed 
him in the April 2002, June 2002, July 2002, September 2002, 
October 2002, and September 2003 rating decisions, and the 
February 2004 and September 2004 statements of the case 
(SOC), of the reasons for the denial of his application for 
benefits.  In so doing, the RO informed him of the evidence 
that was needed substantiate his claims.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, VA's duty to assist has also has been satisfied 
in this case because the RO offered him assistance in 
obtaining any evidence he notified VA about and private 
medical records, VA outpatient treatment records, VA 
hospitalization reports, Social Security Administration (SSA) 
records, and VA examination reports were associated with the 
claims folder.  
   
In sum, the record indicates that VA has done everything 
reasonably possible to assist the claimant.  Adjudication of 
the claims may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991). Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.  

I.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic disorders, such as diabetes mellitus, 
peripheral neuropathy and myasthenia gravis, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A veteran who 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f). 

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e), as 
amended by 66 Fed. Reg. 23,166, 23,169 (May 8, 2001).  

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  
38 C.F.R. § 3.307(a)(6)(ii).  The last date on which such a 
veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the Vietnam era.  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996).  The Secretary recently published a list of 
specific conditions not having a positive association. See 
Notice, 67 Fed. Reg. 121, 42600-42608 (June 24, 2002).  

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, a claimant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994). 

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence, which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  

When a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt, which exists because of an 
approximate balance of positive and negative evidence, which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

Analysis

The veteran contends he is entitled to service connection for 
OMG, diabetes mellitus type II, PTSD, and peripheral 
neuropathy of the upper and lower extremities.  Specifically, 
the veteran has asserted that the claimed disorders were 
incurred during his service in Vietnam.  Having carefully 
considered the veteran's claims in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeal as to these issues will be denied.

A. PTSD

The veteran claims that he incurred PTSD as a result of 
stressful experiences during his Vietnam service.  
Specifically, he contends that the following resulted in his 
PTSD: learning that his friend G.P. was wounded when he 
stepped on a mine and died six months later; his friend L.O. 
was killed and he saw his dead body; and he helped load 
bodies onto planes for return to the United States.

Establishing service connection for PTSD requires: (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 
(1997).  If the evidence establishes the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. §1154(b) (West 2002); 38 C.F.R. § 
3.304(d), (f).

The Board has considered potential application of the 
provisions of 38 U.S.C.A § 1154(b), which would in 
appropriate circumstances relieve the appellant of providing 
evidence of the existence of a disease or injury in service.  
See 38 U.S.C.A § 1154(b)  (Providing in substance that in the 
case of veterans of combat, VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran. Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary); 
see 38 C.F.R. § 3.304(d).

The record does not support a finding that the veteran is a 
veteran of combat. Firstly, his service medical and personnel 
records indicate that his military occupational specialty was 
as protective coating specialist. Additionally, while the 
veteran served in Vietnam from September 1968 to October 
1969, he was not in receipt of any awards or commendations 
that would indicate combat service.  While the lack of 
annotations as to combat service is not dispositive of the 
question, there is no other evidence to support a finding of 
combat service.  Moreover, service personnel records do not 
indicate the veteran performed mortuary duties as he alleges.

Finally, as to the claims at issue, as will be noted below, 
his service medical records contradict his current assertions 
as to in-service incurrence.  Stated alternatively, this is 
not a matter where service medical records are unavailable.  
Thus, the provisions of 38 U.S.C.A § 1154(b) are not for 
application in this matter.

The veteran's service medical records are devoid of any 
treatment for or complaints of PTSD.  Post service, VA 
outpatient treatment records reveal the veteran has 
complained of depression, mood swings, and anxiety.  However, 
the record does not contain a diagnosis of PTSD. 

In this circumstance, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the veteran has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorder in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and the claimed PTSD.  The veteran has not 
done so, and no evidence thus supportive has otherwise been 
obtained.  Here, as in Wells, the record in its whole, after 
due notification, advisement, and assistance to the appellant 
under the VCAA, does not contain competent evidence to 
suggest that the veteran has PTSD, which is related to his 
military service.        

There is no competent evidence that "the disability or 
symptoms may be associated with the claimant's active 
military . . . service."  38 U.S.C.A § 5103A(d); cf. Charles 
v. Principi, 16 Vet. App. 370 (2002) (Holding that under 38 
U.S.C.A 
§ 5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence, [including statements of the 
claimant]," and where, the claimant had been diagnosed to 
have tinnitus, and had proffered competent lay evidence that 
he had had continuous symptoms of the disorder [i.e., ringing 
in the ears] since his discharge.  Because there was evidence 
of record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).    

Based on the foregoing, the claim is denied.  

B.  Diabetes Mellitus Type II

The veteran has been diagnosed with diabetes mellitus.  
Diabetes mellitus, also known as Type 2 Diabetes or adult-
onset diabetes, has been associated with exposure to certain 
herbicide agents. 38 C.F.R. § 3.309(e).  The veteran served 
in Vietnam between September 1968 and October 1969.  The 
veteran was a recipient the Vietnam Service Medal and the 
National Defense Service Medal.  Therefore, having served in 
the Republic of Vietnam, the veteran is presumed to have been 
exposed during his period of service to an herbicide agent. 
38 U.S.C.A. § 1116(f). 

It appears from the veteran's service personnel records, that 
he last served in Vietnam in October 1969.  The veteran was 
first diagnosed with diabetes mellitus in November 2002, and 
thus, it manifested to a degree of 10 percent or more after 
the veteran's Vietnam service.  38 C.F.R. § 3.307(a)(6)(ii).  
There has been no affirmative evidence to establish that the 
veteran was not exposed to an herbicide agent during his 
service in Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  However, 
the objective medical evidence of record rebuts service 
incurrence of diabetes mellitus. 38 C.F.R. § 3.307(d).  

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in 38 C.F.R. § 3.309 will be 
any evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of the disease, 
and medical judgment will be exercised in making 
determinations relative to the effect of intercurrent injury 
or disease.  Id.

In this regard, VA outpatient treatment records indicate the 
veteran was being treated with steroids for his OMG beginning 
in April 2002.  An entry dated in September 2002 contains 
evidence of steroid induced hyperglycemia.  The veteran was 
first diagnosed with diabetes mellitus in November 2002.   In 
support of his claim, the veteran submitted "Physician's 
Statement on Diabetes Herbicide Presumption," a form 
generated by the veteran's authorized representative.  It was 
signed by a physician indicating that diabetes mellitus was 
diagnosed in November 2002.  There was no statement as to 
incurrence and it appears that the Board is to presume 
diabetes mellitus was the result of herbicide exposure, 
though the intent is not clear.  

However, upon VA examination in August 2003, the examiner 
noted the veteran was placed on Prednisone therapy for his 
OMG beginning in May 2002.  Blood sugars were recorded as: 92 
in May 1998; 116 in September 2001; 117 in February 2002; and 
118 in February 2002.  The examiner indicated that there was 
no evidence of elevated blood sugars prior to September 2002.  
Based upon a review of the veteran's claims folder, it was 
the opinion of the examiner that diabetes mellitus was the 
result of prednisone therapy and not related to his service 
in Vietnam or Agent Orange exposure.

Therefore, the presumption of service incurrence of diabetes 
mellitus is rebutted. 38 C.F.R. § 3.307(d).  As the 
preponderance of the evidence is against the claim, service 
connection for diabetes mellitus as a result of exposure to 
herbicides is denied.

The Board has also considered awarding diabetes mellitus on a 
direct causation/presumptive basis.  However, the veteran's 
service medical records are devoid of any complaints of or 
treatment for diabetes mellitus and diabetes mellitus was not 
shown to a compensable degree within one year of service 
discharge.  Further, there are no nexus opinions of record 
that diabetes mellitus is related to the veteran's active 
duty service on any basis.  Thus, service connection is also 
denied on a direct causation/presumptive basis.  38 C.F.R. 
§§ 3.303, 3.307, 3.309; Combee, supra.


C. & D.  Bilateral Peripheral Neuropathy of the Upper and 
Lower Extremities

The veteran claims that he incurred bilateral peripheral 
neuropathy of the upper and lower extremities as a result of 
his active duty service.  He alternatively contends that his 
bilateral peripheral neuropathy of the upper and lower 
extremities is the result of exposure to herbicides during 
his tour of duty in Vietnam.

As noted previously, the veteran served in Vietnam between 
September 1968 and October 1969.  The veteran was a recipient 
the Vietnam Service Medal and the National Defense Service 
Medal.  Therefore, having served in the Republic of Vietnam, 
the veteran is presumed to have been exposed during his 
period of service to an herbicide agent.  38 U.S.C.A. § 
1116(f).  It appears from the veteran's service personnel 
records that he last served in Vietnam in October 1969.  
However, the objective medical evidence of record does not 
contain any evidence of a current diagnosis of bilateral 
peripheral neuropathy of the upper or lower extremities.  In 
the absence of proof of a present disability, there is no 
valid claim presented.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  

In this regard, VA outpatient treatment records, VA 
hospitalization records, and private medical records indicate 
the veteran has been diagnosed with OMG.  An electromyography 
(EMG) and nerve conduction study dated in December 2000
showed an abnormal electrophysiological study due to evidence 
of a post-synaptic neuromuscular junction disorder.  
Neurological evaluation in May 2001 showed normal strength of 
the upper and lower extremities. There was normal 
coordination and sensory modalities were intact to touch and 
pinprick.  A February 2002 neurological evaluation noted that 
motor systems, sensory systems, and coordination were normal.  
There were no abnormal involuntary movements.

An April 2002 disability evaluation conducted in connection 
with the veteran's claim for Social Security disability 
benefits showed there was grossly no sensory loss on 
examination.  Motor evaluation showed grip right +5/+5.  The 
veteran was able to do a full squat and could walk on his 
heels and toes. Bicipital and patellar reflexes were +2/+2.  
Romberg was negative and gait was normal.  The veteran was 
diagnosed with myasthenia gravis with associated generalized 
muscle weakness and fatigue.  

Finally, the veteran was afforded a VA examination in August 
2003.  The examiner noted the abnormal EMG performed in 
December 2000.  The examiner indicated that the abnormalities 
were consistent with his diagnosis of myasthenia gravis and 
not diabetic peripheral neuropathy.

Based on the foregoing, there is no competent medical 
evidence that bilateral peripheral neuropathy manifested of 
the upper and lower extremities to a degree of 10 percent or 
more after the veteran's Vietnam service. 38 C.F.R. 
§ 3.307(a)(6)(ii).  His claim is therefore denied. 

The Board has also considered awarding bilateral peripheral 
neuropathy of the upper and lower extremities on a direct 
causation/presumptive basis.  However, in the absence of 
proof of a present disability, there are no valid claims 
presented.  See Brammer, supra.  Thus, service connection is 
also denied on a direct causation basis. 38 C.F.R. §§ 3.303, 
3.307, 3.309; Combee, supra.

E. Ocular Myasthenia Gravis

The veteran claims that he incurred OMG as a result of his 
active duty service.  He alternatively contends that his OMG 
is the result of exposure to herbicides during his tour of 
duty in Vietnam.

At the outset the Board finds that while the veteran served 
in the Republic of Vietnam and is presumed to have been 
exposed during his period of service to an herbicide agent, 
OMG is not a disease associated with such exposure.  38 
U.S.C.A. § 1116(f); 38 C.F.R. § 3.309(e), as amended by 66 
Fed. Reg. 23,166, 23,169 (May 8, 2001).  The Secretary of 
Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See 
also 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996).  
Therefore, the Board shall proceed with an evaluation of the 
veteran's claim on a direct causation/presumptive basis.

Service medical records are devoid of any complaints, 
treatments, or diagnoses of OMG.   The August 1970 separation 
examination revealed normal vision in both eyes.  Post 
service, the veteran has been diagnosed with OMG.  A November 
2000 magnetic resonance imaging (MRI) of the brain showed 
lacunar infarction of the left basal ganglia.  An EMG and 
nerve conduction study dated in December 2000 showed an 
abnormal electrophysiological study due to evidence of a 
post-synaptic neuromuscular junction disorder.  In February 
2002, the veteran underwent a transcervical thymectomy.  The 
veteran was again hospitalized in April 2002.  He was 
admitted for symptoms to include double vision, swallowing 
difficulties, breathing difficulty, and generalized fatigue. 
A September 2002 letter indicates these symptoms were 
secondary to a deterioration of myasthenia gravis.

A June 2002 VA medical opinion indicated the veteran was 
"suffering from severe myasthenia gravis," however; an 
opinion as to etiology was not provided.  Records from the 
SSA reveal the veteran was found to be primarily disabled 
from myasthenia gravis.  The disability was determined to 
have begun in November 2000.  There was no indication that 
OMG was related to the veteran's active duty service. 

Despite evidence of a current diagnosis of OMG, there is no 
evidence of record to substantiate the critical second and 
third components of the Gutierrez inquiry, as enumerated 
above.  The service medical and personnel records and post 
service medical records do not support a finding of any 
incident of OMG in service or to a compensable degree within 
one year of service separation.  Further, there is no 
evidence of a nexus between any currently diagnosed OMG and 
the veteran's service.  

In this circumstance, there is no duty on the part of VA to 
provide a medical examination.  The veteran has been advised 
of the need to submit competent medical evidence indicating 
that he has OMG, and further substantiating evidence 
suggestive of a linkage between his active service and the 
current disorder. Wells, supra.  The veteran has not done so, 
and no evidence thus supportive has otherwise been obtained.  
The record in its whole, after due notification, advisement, 
and assistance to the veteran under the VCAA, does not 
contain competent evidence to suggest that the veteran 
incurred OMG as a result of his military service.  

The only evidence to the contrary is assertions made by the 
veteran.  The veteran's own lay statements that it is his 
belief that OMG was incurred in service is not competent 
evidence because lay evidence is not competent as to 
diagnoses or other medical matters including relationships 
between one disease and another or between an injury and a 
disease.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, the Board can assign such lay evidence no 
probative value in determining whether OMG is the result of 
the veteran's active duty service.   
       
Thus, the preponderance of the evidence is against the claim, 
and the appeal must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert, supra.  In sum, there can be no 
doubt that the appellant rendered valuable and honorable 
service to the nation.  However, while the Board is grateful 
for this service, there is 
insufficient evidence to link any of the veteran's currently 
claimed disabilities to any incident of his military tenure.  

II. TDIU

The veteran filed an application for TDIU in February 2003.  
He indicated that PTSD, diabetes mellitus type II, bilateral 
peripheral neuropathy of the upper and lower extremities, and 
OMG prevented him from securing or following any 
substantially gainful occupation.  His application revealed 
that he last worked as a cabinetmaker in February 2002, when 
he became too disabled to work.  The veteran indicated that 
he completed four years of high school.  He reported that he 
had been under a doctor's care and/or hospitalized within the 
12 months previous to his application.

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  See 38 C.F.R. § 
3.340.  Total disability ratings are authorized for any 
disability or combination of disabilities for which the 
Schedule for Rating Disabilities prescribes a 100 percent 
disability evaluation or, with less disability, if certain 
criteria are met.  Id.   Where the schedular rating is less 
than total, a total disability rating for compensation 
purposes may be assigned when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. §§ 3.340, 3.34l, 4.16(a).  

Where these percentage requirements are not met, entitlement 
to the benefit on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  See 38 C.F.R. 
§ 3.341.  Unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for 
assignment of a total disability rating.  See 38 C.F.R. § 
4.19.

The first step is to evaluate the veteran's claim under the 
objective criteria listed in 38 C.F.R. § 4.16(a).  In the 
instant case, the veteran is in receipt of service connection 
for tinnitus, 10 percent disabling, and bilateral 
sensorineural hearing loss, 0 (zero) percent disabling.  
Under 38 C.F.R. § 4.25, the veteran's disabilities are 
combined based upon the combined rating table, to give him a 
combined rating of 10 percent.  His combined rating is 10 
percent.  Therefore, he does not meet the specific percentage 
requirements of 38 C.F.R. § 4.16(a).  

Having failed to meet the objective criteria of 38 C.F.R. 
§ 4.16(a), it then becomes necessary to consider the 
veteran's claim under § 4.16(b) subjective criteria.  It is 
the established policy of VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  38 C.F.R. § 4.16(b).  Therefore, rating 
boards should submit to the Director, Compensation and 
Pension Service, for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service
connected disabilities, but who fail to meet the percentage 
standards set forth in § 4.16(a).  Id.

The issue is then whether the veteran's service-connected 
disabilities, as previously noted, preclude him from engaging 
in substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage"). Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a 
veteran to prevail on a claim for a total compensation rating 
based on individual unemployability, the record must reflect 
some factor, which takes this case outside the norm.  The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In the instant case, medical records contained in the claims 
folder, to include VA outpatient treatment records, reports 
of VA examination, private medical records and records of the 
SSA, were reviewed in support of the veteran's claim.  An SSA 
disability determination revealed the veteran was awarded 
disability compensation for myasthenia gravis.  The 
disability was noted to have begun in February 2002.  SSA 
determined that the veteran was unable to perform any past 
relevant work.  Based upon the veteran's residual functional 
capacity, and vocational factors, SSA determined there were 
no jobs existing in significant numbers, which the veteran 
could perform. 

A June 2002 VA medical opinion indicated that the veteran was 
suffering from severe myasthenia gravis and would not be able 
to perform his current job as a construction worker.  The 
examiner indicated the inability to work was for an 
indefinite period of time.   A follow-up letter dated in 
September 2002, revealed the veteran's myasthenia gravis had 
deteriorated to the point of necessitating surgical 
intervention.  The VA examiner opined the veteran would 
continue to be disabled, i.e. unemployable, until his 
condition stabilized.  

While the veteran has been deemed unemployable, there is no 
indication that his service-connected tinnitus and bilateral 
sensorineural hearing loss contributed to his inability to 
work.  In fact, records from the SSA and VA, show the veteran 
is unemployable due to a non-service connected disability, 
specifically, myasthenia gravis.  Aside from the veteran's 
own contentions, there is no medical evidence to support his 
assertions of unemployability due solely to his service-
connected disabilities.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability. 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993); VAOPGPREC 6-96 (August 
16, 1996).  In addition, the Board is required to address the 
issue of entitlement to TDIU under 38 C.F.R. § 4.16(b) again 
only in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence 
that the veteran may be unable to secure or follow a 
substantially gainful occupation due to his service-connected 
disability.  Id.

As it has been determined that the veteran's service-
connected disabilities when standing alone do not render him 
unable to follow a substantially gainful occupation, referral 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, is not necessary pursuant 
to 38 C.F.R. § 3.321(b)(1); Floyd, supra; Bagwell, supra.  
Accordingly, the veteran's claim for entitlement to TDIU is 
denied.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable.  
Gilbert, supra.  


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for diabetes mellitus type 
II, to include as a result of exposure to herbicides, is 
denied.

Entitlement to service connection for bilateral peripheral 
neuropathy of the upper extremities, to include as a result 
of exposure to herbicides, is denied.

Entitlement to service connection for bilateral peripheral 
neuropathy of the lower extremities, to include as a result 
of exposure to herbicides, is denied.

Entitlement to service connection for ocular myasthenia 
gravis, to include as a result of exposure to herbicides, is 
denied. 

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.



	                        
____________________________________________
	BABARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


